Citation Nr: 0621315	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with alcohol abuse, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a skin rash to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for peptic ulcer 
disease secondary to PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claims for 
an increased evaluation for post-traumatic stress disorder 
(PTSD) with alcohol abuse; service connection for diabetes 
mellitus Type II, to include as due to exposure to 
herbicides; service connection for a skin rash, to include as 
due to exposure to herbicides; and service connection for 
peptic ulcer disease as secondary to PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by deficiencies in work, 
family relations, judgment and mood, including symptoms such 
as near-continuous depression, difficulty adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

2.  The veteran's PTSD is not manifested by persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform the activities of daily living, 
disorientation as to time or place, and memory loss.

3.  There is no current diagnosis of diabetes mellitus, Type 
II, including as a result of exposure to herbicides.

4.  There is no current diagnosis of a skin rash as a result 
of exposure to herbicides.

5.  The veteran's peptic ulcer disease is not related to his 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130 Diagnostic Code 9411 (2005).  

2.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  A chronic skin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Peptic ulcer disease is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran asserts that an increased evaluation is warranted 
for post-traumatic stress disorder (PTSD).  He further 
asserts that service connection is warranted for diabetes 
mellitus, Type II, and a skin rash, both as a result of 
exposure to herbicides, and that service connection is 
warranted for peptic ulcer disease (PUD), secondary to his 
PTSD.

In February 2003 a VA PTSD examination report showed that the 
veteran was diagnosed with chronic PTSD; alcohol abuse; 
cannabis abuse; nicotine dependence in full, sustained 
remission; and relational problems NOS.  He was given a GAF 
Score of 50, with the highest in the past year being 55.

A February 2003 VA Diabetes Mellitus examination report 
showed that there was no evidence of diabetes mellitus.  The 
examiner also rendered opinions regarding the veteran's 
digestive condition, giving him a diagnosis of a history of 
PUD with deformity of the duodenal bulb and no active ulcer 
per UGI.  The examiner remarked that the veteran did not have 
a diagnosis of peptic ulcer disease in the CPRS, only 
dyspepsia.  The examiner then noted that the majority of 
ulcers are caused by H. pylori and NSAID-induced injury.  The 
veteran had a documented history of a positive H. pylori test 
and previous use of NSAIDs.  The examiner therefore believed 
that the veteran's history of PUD was more likely than not 
related to either H. pylori or use of NSAIDs, and not his 
PTSD.

A February 2003 VA Skin examination report showed that the 
veteran complained of itching above the left ankle, in the 
mid back, and in a few spots across the lower abdomen.  Upon 
examination the area on the left ankle was not identified and 
there was no evidence of any rash on the left ankle.  In the 
mid back there was an area where there was some evidence of 
fingernail marks from scratching; however, there were no 
identified rashes or changes in skin pigmentation.  There 
were three spots on the veteran's lower abdomen that were 
hyperpigmented, flat moles, which were not suspicious for 
malignancy.  There were no chronic skin changes associated 
with these moles.  The examiner believed there were no 
identifiable rashes that would be consistent with those 
identified with Agent Orange.

VA Progress notes dated in April 2003 and December 2003 
showed that the veteran had chronic hyperpigmented macular 
lesions on his back.

There is no subsequent evidence showing that the veteran has 
a current diagnosis of diabetes mellitus or a skin rash.

A VA Digestive Conditions examination report dated in 
December 2004 showed that the veteran was diagnosed with 
active duodenitis, alcohol abuse, PTSD, and chronic back 
pain.  The examiner noted that despite anecdotal evidence it 
has not been possible to establish an association between 
stress and peptic ulcer disease.  There was also no evidence 
that chronic alcoholism caused chronic peptic ulcer disease.  
The examiner therefore believed that it was more likely than 
not that the veteran's peptic ulcer disease and/or duodenitis 
was caused by the continued use of NSAIDs and the fact that 
the veteran had a positive test for H. pylori.  

A VA PTSD examination report dated in February 2005 showed 
that the veteran suffered from flashbacks and nightmares.  He 
reported suicidal ideation, reported thinking about shooting 
himself with a gun in the past, but did not have the courage 
to do it.  He reported becoming mad with people and wanting 
"to kill them."  Upon mental status examination, the 
veteran was drowsy-appearing with a round moon face.  He was 
anxious, crying at times.  He had fair eye contact.  His 
affect was restricted and his mood was depressed.  The 
veteran denied any auditory or visual hallucination.  He also 
denied any paranoid thoughts.  He reported "nightmares or 
flashbacks."  The veteran had infrequent startle response 
and avoidance behavior was present.  He was alert and 
oriented times 3.  He was unable to do serial 3's and used 
his hands to count backwards.  He was able to spell the word 
"earth" backwards, but he was very slow.  As for his 
insight, the veteran felt he was losing his mind and he was 
angry about the military.  His judgment was poor.  The 
examiner gave the veteran Axis I diagnoses of PTSD, chronic; 
alcohol dependence; and marijuana abuse.  The examiner gave 
the veteran a GAF Score of 40.  The examiner believed the 
veteran was able to handle his VA finances; however, he was 
currently using alcohol and marijuana, making him unfit to 
handle his money appropriately for everyday needs such as 
paying bills.  The veteran needed aggressive follow-up 
therapy and medication management.  He would also benefit 
from "A&D" program.  At that time the veteran was unable to 
hold a job.  His inability to work was due to a combination 
of PTSD, alcohol dependence and marijuana abuse.

II.  Increased Evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 50 
percent disabling.  Under DC 9411, a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 55-60 indicates moderate 
difficulty in social, occupational, or school functioning.  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

The Board finds that a rating of 70 percent is warranted.  
The February 2005 VA examination report showed that the 
veteran was drowsy-appearing with a round moon face.  He was 
anxious, crying at times.  He had fair eye contact.  His 
affect was restricted and his mood was depressed.  The 
veteran denied any auditory or visual hallucination.  He also 
denied any paranoid thoughts.  He reported "nightmares or 
flashbacks."  The veteran had infrequent startle response 
and avoidance behavior was present.  He was alert and 
oriented times 3.  He was unable to do serial 3's and used 
his hands to count backwards.  He was able to spell the word 
"earth" backwards, but he was very slow.  As for his 
insight, the veteran felt he was losing his mind and he was 
angry about the military.  His judgment was poor.  The 
examiner gave the veteran Axis I diagnoses of PTSD, chronic; 
alcohol dependence; and marijuana abuse.  The examiner gave 
the veteran a GAF Score of 40.  The GAF score of 40 given by 
the examiner represented some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  It appears that the veteran suffers from deficiencies 
in work, family relations, judgment and mood, including 
symptoms such as near-continuous depression, difficulty 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  As such, 
when all reasonable doubt is resolved in the veteran's favor, 
a rating of 70 percent is warranted.

A rating of 100 percent is not warranted under DC 9411 
because the veteran does not possess such symptoms as: 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform the activities of daily 
living, disorientation as to time or place, or memory loss.

III.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A.  Diabetes Mellitus, Type II, as a Result of Exposure to 
Herbicides

Service connection for diabetes mellitus, Type II, as a 
result of exposure to herbicides is not warranted.  The 
February 2003 VA examination report shows that the veteran 
does not have a current diagnosis of diabetes mellitus.  See 
Gilpin v. West 155 F.3d 1353 (Fed.Cir. 1998).  Absent a 
current disability, the claim must be denied.

B.  Skin Rash as a Result of Exposure to Herbicides

Service connection for a skin rash, as a result of exposure 
to herbicides, is not warranted.  The February 2003 VA 
examination report shows that the veteran does not have a 
current diagnosis of chronic skin changes or identifiable 
rashes that would be consistent with exposure to Agent 
Orange.  Absent a current disability his claim must be 
denied.  See Gilpin.  

C.  Conclusion

The Board has considered the veteran's statements.  A lay 
person is competent to testify as to observable symptoms, but 
a layperson is not competent to provide a diagnosis or an 
opinion on the etiology of a diagnosed disease. see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995),

The preponderance of the evidence is against the appellant's 
claims for service connection, there is no doubt to be 
resolved, and the claims for service connection for diabetes 
and a skin rash must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Secondary Service Connection for Peptic Ulcer Disease

Secondary service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran has a history of digestive problems; however, in 
the December 2004 VA Digestive Conditions Examination Report, 
the examiner said that there was no association between 
stress and PUD, nor between chronic alcoholism and PUD.  The 
examiner believed it was more likely than not that the 
veteran's PUD was caused by use of NSAIDs and H. pylori.  

Absent any evidence that the veteran's PUD is proximately due 
to or the result of his service-connected PTSD; and 
considering that there is competent medical evidence that the 
veteran's PUD is not proximately due to or the result of his 
service-connected PTSD, the weight of the evidence is against 
the claim and secondary service connection for PUD must be 
denied.

V.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
February 2003.  The February 2003 letter satisfied element 
(1) by informing the veteran that evidence of an injury or 
disease that began or was aggravated in service, evidence of 
a current disability, and a medical opinion establishing a 
nexus between the two was necessary to substantiate his 
claims for service connection.  It also informed the veteran 
that evidence that his service-connected condition had 
worsened was necessary to establish his claim for an 
increased evaluation.  It satisfied element (2) by informing 
the veteran that VA was responsible for developing relevant 
records from Federal agencies and that VA would develop 
private records or lay or other evidence.  The February 2003 
letter satisfied element (3) by informing the veteran and his 
representative that it was his responsibility to make sure VA 
received all requested records from private medical doctors.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  With respect to element 
(4), the RO's February 2003 letter instructed the veteran to 
send information describing additional evidence or the 
evidence itself to VA.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded VA examinations.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating of 70 percent, but no more, is granted for post 
traumatic stress disorder, subject to provisions governing 
the payment of monetary benefits.

Service connection for diabetes mellitus, Type II, including 
as a result of exposure to herbicides, is denied.

Service connection for a skin rash, including as a result of 
exposure to herbicides, is denied.

Service connection for peptic ulcer disease secondary to 
post-traumatic stress disorder is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


